Title: From Thomas Jefferson to George Weedon, 3 April 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council April 3. 1781.

I stated to you in a former letter the Militia ordered into service to relieve those who had been so long in the feild. They were directed to rendezvous at Williamsburg, but as the Boats have been since ordered up to the Sandy Point, and may perhaps be again shifted, I refer to you the propriety of lodging orders at proper places on the Roads to turn them off from the rout they will be pursuing to cross them at such part of James River as you think best and to proceed to Genl. Mughlenburg’s Head Quarters. Proper orders for this you will be pleased to give, as a considerable part of the force under Genl. Mughlenburg has been upwards of three Months from home, are very impatient and with great reason. Any Men of the Counties meant for the present tour of duty which you have more than you can arm or than you want had better go over to Genl. Mughlenburg. While you endeavor to keep up the Spirits of the People in the Neck below you are wise in not hazarding your detachments more than cannot be avoided. They would certainly be cut off if trusted to remain there. Scouring Parties will give Spirits to the People, protect them from depredation, and if withdrawn of Nights as far up as possible and always to new grounds will perhaps be safe.
Not knowing what are the Stores laden on board the Vessels you mention, I can only desire that if they be not wanted soon they be sent up the River to a safe Station, or to this place as you think best, and that such as will be soon wanting be landed where you find it most proper.
I am with great respect Sir Your most obedt & most humble servt,

Th: Jefferson


P.S. I trust that in the discharge of Militia you see that very particular attention be paid to the returning the public Arms and Ammunition put into their Hands. No Man should be discharged till he does, or gives a satisfactory account of their Loss or expenditure.

